                                                               \)$,DISTRICT cou1rr
                                                         NORTHERN DISTRICT OF T!JXAS
                                                                    FILED
                                                                           ...   ~~'




                 IN THE UNITED STATES DISTRICT·.CO RT
                      NORTHERN DISTRICT OF TEXAS   (·

                          FORT WORTH DIVISION
                                                         •CLERK, U.S. 'DISITillllCU\ClO\JRT

                                                            HY--~-----
JASON LEE JOHNSTON,                  §                          .bcputy

                                     §
            Movant,                  §
                                     §
vs.                                  §   NO. 4:18-CV-976-A
                                     §   (NO. 4:07-CR-130-A)
UNITED STATES OF AMERICA,            §
                                     §
            Respondent.              §


                      MEMORANDUM OPINION AND ORDER

      Came on for consideration the motion of Jason Lee Johnston

("movant") under 28 U.S.C.    §   2255 to vacate, set aside, or

correct sentence. After having considered the motion, its

supporting memorandum, the government's response, the reply, and

pertinent parts of the record in Case No. 4:07-CR-130-A, styled

"United States of America v. Jason Lee Johnston, et al.," the

court has concluded that the motion should be dismissed as

untimely.

                                    I.

                              Background

      Information contained in the record of the underlying

criminal case discloses the following:

      On August 15, 2007, movant was named in a three-count

indictment charging him in count one with attempted murder of an

officer of the United States, in violation of 18 U.S.C.
§    1114(3), in count two with the use and carry of a firearm

during and in relation to a crime of violence, in violation of 18

U.S.C.      §    924 (c) (1) (A) (iii), and, in count three with possession

of a firearm by a convicted felon,                     in violation of 18 U.S.C.

                                           1
§§   922(g) (1) and 2. CR Doc.                 11. On October 19, 2007, movant

appeared before the court with the intent to enter a plea of

guilty to the offense charged by count three of the indictment

without benefit of a plea agreement. CR Doc. 31. Movant and his

attorney signed a factual resume setting forth the elements of

the offense, the maximum penalty movant faced, and the stipulated

facts supporting movant's guilt. CR Doc. 32. Under oath, movant

stated that no one had made any promise or assurance of any kind

to induce him to plead guilty. Further, movant stated his

understanding that the guideline range was advisory and was one

of many sentencing factors the court could consider; that the

guideline range could not be calculated until the presentence

report      ("PSR") was prepared; the court could impose a sentence

more severe than the sentence recommended by the advisory

guidelines and movant would be bound by his guilty plea; movant

was satisfied with his counsel and had no complaints regarding

his representation; and, movant and counsel had reviewed the



        1
         The "CR Doc._" reference is to the number of the item on the docket in the underlying
criminal case.

                                                  2
factual resume and movant understood the meaning of everything in

it and the stipulated facts were true and correct. CR Doc. 88.

       On October 23, 2007, movant was named in a superseding

indictment charging him in count one with attempted first degree

murder of a federal officer, in violation of 18 U.S.C.        §   1114(3),

in count two with attempted felony-murder of a federal officer,

in violation of 18 U.S.C.    §   1114(3), in count three with forcible

assault with a deadly and dangerous weapon upon a federal

officer, in violation of 18 U.S.C.      §§   lll(a) (1) and lll(b), and

in count four with carrying and using a firearm in furtherance of

a crime of violence, in violation of 18 U.S.C.

§   924(c) (a) (A) (iii). CR Doc. 41. Movant was tried by a jury and

convicted on all counts. CR. Doc. 51.

       On February 15, 2008, movant was sentenced to a term of

imprisonment of 240 months as to count one of the superseding

indictment, a term of imprisonment of 120 months as to count

three of the original indictment, and a term of life imprisonment

as to count four of the superseding indictment, all to run

consecutively to each other. CR Doc. 75. Movant appealed and the

judgment was affirmed. United States v. Johnston, 312 F. App•x

622   (5th Cir. 2009).

      By letter dated December 6, 2011, movant sought to obtain

from the clerk's office copies of all materials, including

                                    3
transcripts, pertaining to his case. CR Doc. 119. On June 24,

2016, movant filed a motion for extension of time to file a

motion under         §   2255 based on Johnson v. United States, 135 S. Ct.

2551 (2015). CR Doc. 128. The court denied the motion, as there

was no authority for granting relief. CR Doc. 129.

                                                  II.

                                    Grounds of the Motion

     Movant asserts nine grounds in support of his motion. Doc. 2

1. They are lengthy, rambling, and to a large extent, incoherent,

but the court need not discuss them as it is plain that the

motion is untimely.

                                                 III.

                                    Standards of Review

A.   28 U.S.C.           §   2255

     After conviction and exhaustion, or waiver, of any right to

appeal, courts are entitled to presume that a defendant stands

fairly and finally convicted.                     United States v. Frady, 456 U.S.

152, 164-165 (1982); United States v. Shaid, 937 F.2d 228, 231-32

(5th Cir. 1991).             A defendant can challenge his conviction or

sentence after it is presumed final on issues of constitutional

or jurisdictional magnitude only, and may not raise an issue for




     2
         The "Doc.   "reference is to the number of the item on the docket in this civil action.

                                                   4
the first time on collateral review without showing both "cause"

for his procedural default and "actual prejudice" resulting from

the errors.     Shaid, 937 F.2d at 232.

     Section 2255 does not offer recourse to all who suffer trial

errors.    It is reserved for transgressions of constitutional

rights and other narrow injuries that could not have been raised

on direct appeal and would, if condoned, result in a complete

miscarriage of justice.      United States v. Capua, 656 F.2d 1033,

1037 (5th Cir. Unit A Sept. 1981).        In other words, a writ of

habeas corpus will not be allowed to do service for an appeal.

Davis v. United States, 417 U.S. 333, 345 (1974); United States

v. Placente, 81 F.3d 555, 558 (5th Cir. 1996).        Further, if

issues "are raised and considered on direct appeal, a defendant

is thereafter precluded from urging the same issues in a later

collateral attack."     Moore v. United States, 598 F.2d 439, 441

(5th Cir. 1979)    (citing Buckelew v. United States, 575 F.2d 515,

517-18    (5th Cir. 1978))

B.   Limitations

     A one-year limitation period applies to the filing of a

motion to vacate, set aside, or correct sentence. The limitation

period runs from the latest of

          (1) the date on which the judgment of conviction
     becomes final;


                                   5
             (2) the date on which the impediment to making a
       motion created by governmental action in violation of
       the Constitution or laws of the United States is
       removed, if the movant was prevented from making a
       motion by such governmental action;
            (3) the date on which the right asserted was
       initially recognized by the Supreme Court, if that
       right has been newly recognized by the Supreme Court
       and made retroactively applicable to cases on
       collateral review; or
            (4) the date on which the facts supporting the
       claims presented could have been discovered through the
       exercise of due diligence.

28   u.s.c.   §   2255(f).

       The statutory time limits are subject to equitable tolling

in appropriate cases. Holland v. Florida, 560 U.S. 631,        645

(2010). However, the doctrine is applied restrictively and only

in rare and exceptional circumstances. In re Wilson, 442 F.3d

872, 875 (5th Cir. 2006). The burden is the prisoner's to

demonstrate that equitable tolling should apply. Alexander v.

Cockrell, 294 F.3d 626,      629   (5th Cir. 2002). To be entitled to

equitable tolling, the prisoner must show that he has been

pursuing his rights diligently and that some extraordinary

circumstance stood in his way and prevented his timely filing.

Holland, 560 U.S. at 649. The failure to satisfy limitations must

result from external factors beyond the prisoner's control;

delays of his own making do not qualify. In re Wilson, 442 F.3d

at 875. The doctrine applies principally where the prisoner is

misled by the government or prevented in some extraordinary way

                                      6
from asserting his rights. Fierro v. Cockrell, 294 Fl3d 674,                                  682

(5th Cir. 2002). Neither ignorance of the law nor excusable

neglect is sufficient to justify equitable tolling. Id.

                                                   IV.

                                               Analysis

     Movant did not timely petition the Supreme Court for a writ

of certiorari; therefore, his judgment became final on May 27,

2009. Clay v. United States, 537 U.S. 522, 525 (2003) (for the

purpose of starting the clock on the one-year time limit for a

motion under 28 U.S.C.                §   2255, a judgment of conviction becomes

final when the 90 day time period expires for the filing of a

petition for certiorari) . He did not file the motion under

consideration until December 2018, well after the time for doing

so had expired.

     Movant asserts a number of excuses for the failure to have

timely filed his motion. None of them has any merit.

     Movant first argues that the prison library at the place of

his confinement does not make available the required                               §   2255

forms. Doc. 7 at 2. Movant does not provide any explanation as to

how this prevented him from timely filing his motion. The clerk

routinely provides forms to prisoners who request them. 3 Further,




     3
         Attachment A to movant's reply reflects that such is the case. Doc. 16.

                                                    7
the clerk provides the forms even if it is not clear what relief

the prisoner might be seeking. In this case, movant has made no

attempt to show that any lack of legal materials actually

prevented him from timely filing his     §   2255 motion. See Krause v.

Thaler, 637 F.3d 558, 561 (5th Cir. 2011) (simply alleging a

subpar prison library or legal assistance does not meet the

test).

     Movant says that he exercised due diligence, referencing the

court's earlier denial of his motion for extension of time to

file a   §   2255 motion and to his request in 2014 for court

records. Doc. 7 at 2. But, movant's actions in 2014 and 2016 do

not explain the delay from the time his judgment became final,

much less his failure to take any other steps to pursue his

motion until more than eight years had elapsed.

     Movant alludes to the "dual appointment of attorney J.

Warren St. John as trial/appellate attorney, and prosecutorial

and judicial misconduct by AUSA Jay Dewald" and the undersigned

referenced in certain grounds of his motion as "government

created impediments" to excuse his late filing of the motion.

Doc. 7 at 3. Of course, in most cases the same attorney

represents the defendant in the trial court and on appeal. And,

even if there were the slightest merit to movant's contentions

regarding misconduct, and there is not, such conduct occurred

                                   8
prior to movant's judgment becoming final.   In no way would they

have prevented movant from timely pursuing his motion under

§   2255. See Egerton v. Cockrell, 334 F.3d 433, 436 (5th Cir.

2003).

      Under the subheading "Common-law tolling," movant seems to

argue that the underlying state sentences never became final

because his probation was never revoked. Doc. 7 at 3-4. As for

the first felony, possession of a controlled substance, the PSR

reflects that this was a felony conviction, not deferred

adjudication. PSR, 43. As for the second, aggravated robbery for

which movant received deferred adjudication, PSR , 45, under

Texas law, the underlying adjudication may only be appealed at

the time probation is given. United States v. Vasguez, 298 F.3d

354, 359 (5th Cir. 2002). A defendant whose deferred adjudication

is revoked may only appeal from the revocation. Id. At the time

movant pleaded guilty to count three of the indictment, his Texas

convictions were final. Movant alludes to his actual/factual

innocence, Doc. 7 at 4, but has not shown that such is the case.

See McOuiggen v. Perkins, 569 U.S. 383, 386 (2013) (the actual

innocence gateway is rare and is not met unless the movant shows

that no reasonable juror would have voted to find him guilty

beyond a reasonable doubt).




                                  9
     Movant additionally refers to mental disabilities and

solitary confinement as providing excuses for his failure to

timely file his motion. Doc. 7 at 4-5. He does not provide

sufficient information to substantiate these allegations. Fisher

v. Johnson, 174 F.3d 710, 715-16    (5th Cir. 1999). Movant does not

show what specific time periods would count or that he was

diligently pursuing relief with the remainder of his time.

     Finally, movant vaguely refers to "changes in laws• as

supporting his request for equitable tolling. Doc. 7 at 5. This

argument is wholly unsupported and unsupportable.

     In his reply, movant asks the court to specifically address

the "sharp practice" of the government's attorney, alleging that

the response is somehow misleading and an attempt to commit fraud

on the court. Doc. 16 at 2-3. That movant disagrees with the

government's response does not support the allegation that the

government's attorney committed sanctionable conduct. Movant

simply has not shown that he is entitled to equitable tolling.

                               v.

                              Order

     The court ORDERS that movant's motion under 28 U.S.C.    §   2255

be, and is hereby, dismissed as untimely.

     Pursuant to Rule 22(b) of the Federal Rules of Appellate

Procedure, Rule ll(a) of the Rules Governing Section 2255

                               10
Proceedings for the United States District Courts, and 28 U.S.C.

§   2253(c) (2), for the reasons discussed herein, the court further

ORDERS that a certificate of appealability be, and is hereby,

denied, as movant has not made a substantial showing of the

denial of a constitutional right.




      SIGNED March 5, 2019.




                                 11
